Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION/
	This office action is in response to applicant’s respone filed 6/28/22. Claims 1-2, 4-7, 9-16 and 18-22 are pending with claims 1, 4, 7, 15 and 20 in independent form.

Allowable Subject Matter
Claims 1-2, 4-7, 9-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A caregiver assistance system for assisting a caregiver to performing rounding duties, the caregiver assistance system comprising: a rounding server configured to execute a caregiver assistance application, the caregiver assistance application configured to monitor caregiver rounding tasks; and a bed in communication with the caregiver assistance application, the bed comprising: a litter frame; a support deck supported on the litter frame and configured to support a patient thereon; a display; a sensor configured to detect a caregiver's presence adjacent the bed; a memory containing an identifier uniquely identifying the bed; a transceiver in communication with the caregiver assistance application; and a controller in communication with the display, the memory, and the sensor, the controller configured to automatically display an image on the display in response to the sensor detecting the caregiver's presence, the image including the identifier encoded in at least one of a QR code or a bar code; and wherein the caregiver assistance application is configured to use the image to update a rounding task for a patient associated with the bed. With respect to claim 4 and all its dependencies, A caregiver assistance system for assisting a caregiver to performing rounding duties, the caregiver assistance system comprising: a rounding server configured to execute a caregiver assistance application, the caregiver assistance application configured to monitor caregiver rounding tasks; and a bed in communication with the caregiver assistance application, the bed comprising: a litter frame; a support deck supported on the litter frame and configured to support a patient thereon; a display; a sensor configured to detect a caregiver's presence adjacent the bed; a memory containing an identifier uniquely identifying the bed; a transceiver in communication with the caregiver assistance application; and a controller in communication with the display, the memory, and the sensor, the controller configured to automatically display an image on the display in response to the sensor detecting the caregiver's presence, the image including the identifier; and wherein the bed is configured to transmit a message to the caregiver assistance application in response to displaying the image on the display, the message including the identifier and a time at which the caregiver's presence was detected. With respect to claim 7 and all its dependencies, A caregiver assistance system comprising: (a) a bed comprising a litter frame, a support deck, a memory having a bed ID stored therein, a sensor, and a transceiver, the transceiver configured to transmit the bed ID and status data from the sensor off-board the bed; (b) a rounding server configured to execute a caregiver assistance application, the caregiver assistance application configured to monitor caregiver rounding tasks and to receive the bed ID and status data from the bed; (c) an electronic device including a display and a user input, the electronic device configured to communicate with the caregiver assistance application and to perform the following: (i) display rounding information on the display, the rounding information relating to a patient associated with the bed; (ii) display the status data on the display; (iii) receive rounding data via the user input from a caregiver associated with the bed; (iv) capture verification data verifying that the caregiver is physically present adjacent the bed; (v) forward the rounding data to the caregiver assistance application; andPage5 (vi) forward the verification data to the caregiver assistance application in response to the caregiver manipulating the user input. With respect to claim 15 and all its dependencies, A caregiver assistance system comprising: a rounding server configured to execute a caregiver assistance application, the caregiver assistance application configured to monitor caregiver rounding tasks and to receive status data indicating a current state of a bed; and a portable electronic device configured to wirelessly communicate with the caregiver assistance application, the portable electronic device including a display, a camera, and a user input, the portable electronic device further configured to (i) display rounding information on the display, the rounding information relating to a patient associated with the bed; ApplicantStryker Corporation Serial No.16/716,725 Page7 (ii) display the status data on the display; (iii) capture verification data verifying that a caregiver using the portable electronic device is physically present adjacent the bed, wherein the verification data includes image data taken with the camera of a code displayed on a display of the bed; and (iv) forward rounding data to the caregiver assistance application; and (v) forward the verification data to the caregiver assistance application in response to the caregiver manipulating the user input; and wherein the caregiver assistance application is further configured to analyze the image data to determine if the image data meets a criterion. With respect to claim 20 and all its dependencies, A caregiver assistance system comprising: a rounding server configured to execute a caregiver assistance application, the caregiver assistance application configured to monitor caregiver rounding tasks and to receive status data indicating a current state of a bed; and a portable electronic device configured to wirelessly communicate with the caregiver assistance application, the portable electronic device including a display and a user input, the portable electronic device further configured to (i) display rounding information on the display, the rounding information relating to a patient associated with the bed; (ii) display the status data on the display; (iii) capture verification data verifying that a caregiver using the portable electronic device is physically present adjacent the bed; (iv) forward rounding data to the caregiver assistance application; and  wherein the caregiver assistance application is configured to capture a current state of the status data from a sensor positioned on the bed in response to receiving the rounding data from the portable electronic device, the caregiver assistance application capturing the current state of the status data by sending a request to a bed server in which the current state of the status data is stored, and wherein the caregiver assistance application is configured to forward both the current state of the status data and the rounding data to an electronic medical records (EMR) server. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH